Case: 1:18-cv-O761O Doc‘ument #: 7 Filed: 11/29/18 Page 1 of 2 Page|D #:10

~

AO 440 (Rev. 05."00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTI-[ERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
IRON WORKERS' MID-AMERICA PENSION
PLAN, et al.
CASE NUMBER: 18 C 761()
V. ASSIGNED JUDGE: ANDREA R WOOD
COFPOM“O“ MAGISTRATE JuDGE: MICHAEL T. MASON

TOI (Name and address of Defendant)

Fence Connection, lnc.

c/o Juan Escobar, Registered Agent
970 Villa Street

Elgin, IL 60120

Y()U ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Patrick N. Ryan

Baum Sigman Auerbach & Neuman, Ltd.
200 W. Adams Street, Suite 2200
Chicago, IL 60606-5231

(312) 216-2573

an answer to the complaint which is herewith served upon you, Twemy-One (21) days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint You must also file your answer with the Clerk of this Couit within a reasonable
period of time after service

  
 
 

THOMAS G. BRUTON, CLERK

pawn ames

‘ ` '_'**~
least

November 16, 2018

 

’*“Bi,~.~ c
yJ`!

 
 
 

 

w

(By) DEPUTY CLERK DATE

z<"?

Case: 1:18-cv-O761O Document #: 7 Filed: 11/29/18 Page 2 of 2 Page|D #:11

Affidavit of Lic. Private Detective

UNITED STATES DISTRICT COURT FOR NORTHERN DlSTR!CT OF lLLlNOlS
Case Number 1807610

lron Workers' Mid-Arnerica Pension Pian, et
at.
v.

Fence Connection, |nc.

|l Wi|ilam Vlncent

deposes and says that harsher is either a licensed and/or registered employee of a Private Detective Agency, licensed by the
illinois Department of Professional Regu|ation and therefore authorized, pursuant to the provisions of Chapter 735. Code of
Civil Procedure. Section 512-202, il!inois Compited Statutes, to serve process in the above cause.

C RPORAT ER l

THAT l SERVED THE W|THlN SUMMONS AND COMPLA|NT; NOT|CE OF MANDATOR¥ ¥NIT?AL
DlSCOVERY, CHECKLIST AND STANDlNG ORDER
ON THE WiTH|N NAMED DEFENDANT Fenee Connectlon, |nc.

PERSON SERVED Maria Escobar, Emptoyae authorized to accept
BY LEAV!NG A COPY OF EACH W|Tl~l THE SA|D DEFENDANT 11!27[2018

That the sex, race, and approximate age of the person whom l taft the document(s) are as follows:
Sex FEMALE Race H|SPAN|C Age 50's

Heigh£ 5'5“ Bulid AVERAGE Halr BROWN

LOCAT|ON OF SERV|CE 970 Viila St
Eigtn, ¥i!inois 60120

male of service 11121/201a .
'rime 11:11AM WM %/
iiianrwncem ‘ f 11:27120143

Llc. Prlvale Detective 117-000192

Under penalties of perjury as provided by law pursuant to Section 1409 of the Code of Civi| Procedure, the undersigned
certities that the statement are true and correctl except as to matters therein stated to be on information and belief and such
matters the undersigned certifies as aforesaid that helshe verity believes same to be true.

/F,¢M%’

mv' rem 1112“Wio1s

l||||lll||||l||ll|||||lll|||lll|ll|!lllll|||||l|l||||llll|||l|l|l||l||l|lll|l

L.aw Firm |D: BAUM, SlGMAN, AUERBACH & Firm # Case Retum Date; 12!071'2018
NEUMANN, LTD.

